DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-10, 14-16, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-3, 6-9 is the inclusion of the limitation of a card processing system that includes a controller connected to a drop-on-demand card printer and automatically controls the operation of the drop-on-demand card printer, wherein the controller programmed to control printing on plastic cards and to automatically perform a) a shake routine that is performed without causing an ejection of the ultraviolent curable ink  and that is performed at a first frequency; b) a spit routine that causes an ejection of the ultraviolent curable ink and performed at a second frequency less than the first frequency; and c) a purge routine performed at a third frequency less than the second frequency.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 10, 12-16 is the inclusion of a method of automatically maintain a drop-on-demand print head in a drop-on-demand printer in a card processing system that includes the method steps of automatically performing a) a shake routine that is performed without causing an ejection of the ultraviolent curable ink  and that is performed at a first frequency; b) a spit routine that causes an ejection of the ultraviolent curable ink and performed at a second frequency less than the first 
The primary reason for the allowance of claims 21-26 is the inclusion of the limitation of a card processing system that includes a controller connected to a drop-on-demand card printer and automatically controls the operation of the drop-on-demand printer, wherein the controller is programmed to automatically perform a purge routine, wherein the purge routine includes at least a step-change in pressure to or from a maximum purge pressure..  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853